July 1, 2011 Deborah O’Neal-Johnson, Esquire Securities & Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: T. Rowe Price California Tax-Free Income Trust California Tax-Free Bond Fund California Tax-Free Money Fund File Nos.: 033-08093/811-4525 T. Rowe Price State Tax-Free Income Trust Georgia Tax-Free Bond Fund Maryland Short-Term Tax-Free Bond Fund Maryland Tax-Free Bond Fund Maryland Tax-Free Money Fund New Jersey Tax-Free Bond Fund New York Tax-Free Bond Fund New York Tax-Free Money Fund Virginia Tax-Free Bond Fund File Nos.: 033-06533/811-4521 T. Rowe Price Tax-Efficient Funds, Inc. T. Rowe Price Tax-Efficient Equity Fund File Nos. 333-26441/811-08207 T. Rowe Price Tax-Exempt Money Fund, Inc. File Nos.: 002-67029/811-3055 T. Rowe Price Tax-Free High Yield Fund, Inc. File Nos.: 002-94641/811-4163 T. Rowe Price Tax-Free Income Fund, Inc. T. Rowe Price Tax-Free Income Fund–Advisor Class File Nos.: 002-57265/811-2684 T. Rowe Price Tax-Free Short-Intermediate Fund, Inc. File Nos.: 002-87059/811-3872 Dear Ms. O’Neal-Johnson: This letter accompanies our filing of the above-referenced Funds’ Statement of Additional Information under Rule 497(j) of the Securities Act of 1933. There are no changes to the Funds’ Statement of Additional Information or prospectuses that were filed under Rule 485(b) on June28, 2011. The Prospectuses and Statement of Additional Information went effective automatically on July1, 2011. If you have any questions about this filing, please call me at 410-345-4981, or in my absence, Brian Poole at 410-345-6646. Sincerely, /s/Tawanda L. Cottman Tawanda L. Cottman
